 


 HR 1037 ENR: To authorize the National Emergency Medical Services Memorial Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1037 
 
AN ACT 
To authorize the National Emergency Medical Services Memorial Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes. 
 
 
1.Authorization to Establish Commemorative Work 
(a)In generalThe National Emergency Medical Services Memorial Foundation may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the commitment and service represented by emergency medical services.  (b)Compliance With Standards for Commemorative WorksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).  
(c)Prohibition on the Use of Federal Funds 
(1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.  (2)Responsibility of National Emergency Medical Services Memorial FoundationThe National Emergency Medical Services Memorial Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.  
(d)Deposit of excess funds 
(1)In generalIf upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.  (2)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under 8906(b)(2) or (3) of title 40, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
